Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/16/2021 has been entered. Claims 1, 3-4, 8-10 and 16-28 are pending. Claims 5, and 11-15 are cancelled, claims 19-28 are new. 
Response to Arguments
Applicant's arguments filed 07/16/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1 and 24 and the capacity of the system have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 23 recites the limitation "the upper slanted plate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Suez (FiltraFast extreme rate compressible media filter, 2017), in view of Stevenson (US PG Pub 2015/0151998).
With respect to claim 1, Suez teaches a high rate downflow gravity or pressure filter that uses compressible media and a process which significantly reduces the footprint compared to sand filters (page 2, about Filtrafast), with modular tanks (page 2, Figures), the small footprint, lighter than sand aspect, and modular design making for a portable filter system, with flows of 20-40 gpm/ft2 (page 1, features, and page 3, case studies), in a pressurized configuration unit capacity of up to 4,500 gpm (page 2, FiltraFast configurations) for high throughput purification of liquids and wherein each filter unit is capable of filtering up to 850 gallons per minute, comprising: a platform comprising from two to eight filter units, each filter unit being of a width and height and a top and bottom, wherein the width is greater than the height, wherein each of the filter units comprises a first filter media and wherein each of the filter units comprises at least one inlet and at least one outlet., the at least one inlets configured to be connected to a liquid source and the at least one outlets configured to be connected to a discharge manifold (see Figures). Suez teaches a pressurized filter, but is silent on the specific pressure of operation. The method of purification is the normal use of the apparatus and is taught above.
Stevenson teaches a water reclamation unit with multiple stages, comprising two multimedia filters, loaded with gravel ([0007]), where a high capacity pump maintains sufficient pressure on the pressure sustaining downstream of said discharge manifold capable of sustaining pressure of at least 20-50 psi.
It would have been obvious to one of skill in the art to incorporate a valve and the pressure control of Stevenson as part of the pressurized apparatus of Suez in order to maintain a constant differential pressure to drive the water through progressively finer particles (Stevenson [0027]).
Claims 3, 4, 8-10, 19-22, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Suez (FiltraFast extreme rate compressible media filter, 2017), in view of Stevenson (US PG Pub 2015/0151998), in view of Desmottes (US PG Pub 2017/0120170).
With respect to claims 3 and 4, the portable filter system of claim 1 is taught above. Suez teaches a modular tank with at least two filter areas with two inlets and two outlets connected to a manifold (see Figures), and the different configurations will be customized to the application (page 3 FiltraFast design configurations), but the combination of Suez and Stevenson does not specifically teach wherein the filter units have at least 3 inlets capable of being configured to at least three inlet lines and have at least 3 three outlets capable of being connected to a discharge manifold by at least three outlet lines. Desmottes teaches a filter with compressible medium compressed by fluid flow ([0034]), capable of hydraulic rate of approximately 40 gpm/ft2 ([0035]), the system 200 may comprise one or more filters 210, and system 300 may comprise a filter 310 which may comprise additional filters 311, 312 ([0039-0040], Figures 2 and 3).

With respect to claim 8, the portable filter system of claim 1 is taught above. Desmotte further teaches the filter material may be comprised of fibers fed through a bead, the fibers and beads may be comprised of any suitable material and the specific type of material used for the bead does not impact the cinvention and any material may be utilized ([0038]), which could include beads of crushed glass, ground glass, carbon, sand, graphine, garnet, fine coarse gravel, anthracite, 5/8" crushed gravel or a resin.  
With respect to claims 9 and 10, the portable filter system of claim 1 is taught above. Suez teaches a modular tank with at least two filter areas with two inlets and two outlets connected to a manifold (see Figures), different configurations will be customized to the application (page 3 FiltraFast design configurations), and figures which show pipes and a large installation as part of a case studies, Desmottes teaches multiple filter units.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate appropriately sized inlet and outlet pipes, customized to application, which could include each filter unit comprising three six inch inlets and each filter unit comprising three eight inch outlets depending on the application.  
With respect to claims 19-22, and 26-28 the portable filter system of claim 1 is taught above. Suez and Desmottes teach two chambers, separated by a media retention screen, first chamber with backwash troughs, and a second chamber with filter media (Suez, page 2 Figures, Desmottes Figures 2 and 3, [0047]) wherein at least one filter unit comprises a first and second chamber, the second chamber contains media, the first chamber in fluid communication with the second chamber, the first chamber having a slanted plate (see Figures 1 and 2, where there appears to be a trough with two slanted slanted plates) in fluid communication with at least one inlet port, and wherein the first chamber is positioned above the second chamber, and Desmottes teaches multiple filters as discussed above at least two of the filter units each comprise a first and second chamber. 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suez (FiltraFast extreme rate compressible media filter, 2017), in view of Stevenson (US PG Pub 2015/0151998), in view of Desmottes (US PG Pub 2017/0120170), in view of Smiddy.
With respect to claim 16, the method of claim 24 is taught above. While Suez teaches different configuration for customization, and Desmottes teaches more than one filter, the combination above does not explicitly teach a plurality of filter units used simultaneously. Smiddy teaches a system and method for removing contaminants from wastewater ([0002]), comprising a holding tank and first and second treatment regimens, located on trailers ([0006]), flowing wastewater into at least one sand filter ([0009]), the system can be used at various flow rates and is mobile and easily serviced ([0037]), a first treatment regimen comprises a sand filter system 310 ([0059]) comprising 4 or more or less filters 311-314 ([0062]), and the wastewater flows into at least one of the sand filters 311-314 as wastewater and flows out of the at least one sand filter through effluent conduit 509, ([0086]) the plurality of filter units is used simultaneously.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate simultaneous use of multiple filter units of Smiddy into the method of the combination of Suez, Stevenson, and Desmottes as according to Smiddy, the invention provides a movable system for operation at desired or variable speeds, and provides increases in the speed at which the wastewater can be treated and more effectively removes the contaminants from the wastewater (Smiddy [0004]).
With respect to claim 17, the method of claim 24 is taught above, Smiddy teaches wherein filter media in a first filter unit is the same as filter media in a second unit ([0062]).  
With respect to claim 18, the method of claim 24 is taught above. Smiddy teaches the invention can include a sand filter system, and clay filter system ([0015]) wherein a first filter unit comprises a first filter media and a second filter unit comprises a second filter media. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Suez (FiltraFast extreme rate compressible media filter, 2017), in view of Stevenson (US PG Pub 2015/0151998), in view of Desmottes (US PG Pub 2017/0120170), in view of Mendelow (US 3474910).
With respect to claim 23, the portable filter system of claim 22 is taught above. Suez and Desmottes teach first and second chambers and slanted plates in communication with both the upper and lower chambers (see Figures), however both are silent on the specific orientation of the plates. 
Mendelow teaches a compact high rate filter with sand and a perforated plate above the sand bed, a baffle intercepts the water to distribute the water over a wider area (col 1 lines 10-20 and  62-42), the exact form and position of the plate or diffuser is not critical, and the diffuser could take other forms to have the effect of breaking up a stream, creating turbulence, and reducing velocity (col 2 lines 27-72), which would include the upper slanted plate slants into the first chamber at an angle of from 1100 to 1250, and wherein the first chamber further comprises a lower slanted plate in fluid communication with the second chamber, and wherein the lower slanted plate slants from a vertical supporting wall to the interior wall of the first chamber at an angle of from 450 to 700. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the diffuser plate of Mendelow into each of the chambers of Suez and Desmottes, in order to break up the incoming stream, create turbulence, and reduce velocity, as needed for the application. While Suez, Desmottes, and Mendelow are silent on specific angles for the plates, according to Mendelow, the exact form and placement of the plates is not critical, further, as the specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of the plates based on .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Suez (FiltraFast extreme rate compressible media filter, 2017), in view of Stevenson (US PG Pub 2015/0151998), in view of Desmottes (US PG Pub 2017/0120170), in view of Mendelow (US 3474910), in view of Melling (US PG Pub 2020/0230615).
With respect to claim 25, the method of claim 24, is taught above. Suez and Desmottes teach two chambers, separated by a media retention screen, first chamber with backwash troughs, and a second chamber with filter media (Suez, page 2 Figures, Desmottes Figures 2 and 3, [0047]) a first chamber positioned generally above a second chamber. However, Suez and Desmottes are silent on the formation of a vortex in the first chamber.
Mendelow teaches a compact high rate filter with sand and a perforated plate above the sand bed, a baffle intercepts the water to distribute the water over a wider area (col 1 lines 10-20 and 62-42), the exact form and position of the plate or diffuser is not critical, and the diffuser could take other forms to have the effect of breaking up a stream, creating turbulence, and reducing velocity (col 2 lines 27-72).
Melling teaches an apparatus for separating components of a fluid stream, such as water, ([0001]), that there is a need separation that is robust, of simple construction, with a high throughput and readily portable for use in field situations, useful for separating oil from water, or in removing particulate materials from the liquids produced by fracking ([0002]), the rotational apparatus of the invention may be further connected to an additional vortex separation device ([0105]), that device not necessarily in combination with centrifugal separator described in the application ([0142]) and the slanted plates, examples of vortex creating elements include baffles, deflector plates, spiral/screw shaped nozzles, and angled vanes, the baffles may be angled relative to the central axis such that a vortex is induced in the fluid plates are slanted, and the vortex creating device is typically the only path through which the fluid stream can enter the separation unit and, the baffles may be angled by 40 to 50 degrees, components of the fluid to be separated enter the separator unit, where the rotational movement of the fluid in a vortex creates the centrifugal forces required for separation ([0105-0112]), downstream of the vortex creating device, the vortex separation device also comprises a separator unit where the fluid is separated into higher and lower density components ([0130]), and the vortex separation device has an inlet or a plurality of inlets ([0131]), connected to a pressurized fluid source requiring separation ([0132]), and at least first and second outlets ([0135-0136]). The vortex separation device can be configured to separate a mixture of two fluids, oil and water in an oil -water mixture, or separate solid matter from a liquid ([0140]). It would have been obvious to one of skill in the art to incorporate vortex inducing angles of Melling into the Mendelow’s diffuser plates in order to abruptly change the direction of the flow and break up the waste and entrain air therein (Ross col 7 lines 37-42), and create a vortex (forming a vortex in the first chamber) for separation (Melling [0105-0112]), and to change the physical characteristics of the wastewater prior to the introduction into the multimedia filters to permit easier and more efficient filtering (Stevenson [0007]).

Claims 1, 8, and 16-18, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Smiddy (US PG Pub 2014/0021137), in view of Stevenson (US PG Pub 2015/0151998), in view of The Water Treatments (2015), in view of Evoqua (Odyssey High Rate Sand Filtration with Top Tank Connections (2017), in view of Suez.
With respect to claim 1, Smiddy teaches a system and method for removing contaminants from wastewater ([0002]), comprising a holding tank and first and second treatment regimens, located on trailers ([0006]) a platform, and can included flowing wastewater into at least one sand filter ([0009]), the system can be used at various flow rates and is mobile and easily serviced ([0037]) a portable filter system, and can treat wastewater at a flow rate of up to and including 500 gallons per minute, a high throughput purification of liquids, various treatments may occur in the holding tank, or may undergo treatment prior to being stored in the holding tank ([0039]), a first treatment regimen comprises a sand filter system 310 ([0059]) comprising 4 or more or less sand filters 311-314 ([0062]), first and second filter units, and each filter unit being of a width and height and a top and bottom (Figure 7B, [0062]), each filter contains sand and gravel ([0062]) each of said filter units comprises a first filter media, and wherein each of said filters comprises at least one inlet and at least outlet said inlets configured to be connected to a liquid source and said outlets configured to be connected to a discharge manifold (Figure 7B, effluent conduit 509, [0086]).
Smiddy teaches the system includes various valves and controls to facilitate the operation of the system, and sand filters may be automatically backwashed when the pressure drop exceeds 15 psig, 10 psig, or the like ([0063]), but fails to explicitly teach a pressure sustaining valve downstream of said discharge manifold capable of sustaining pressure of at least 20-50 psi, and the filter units have a width greater than height.
Stevenson teaches a water reclamation unit with multiple stages, comprising two multimedia filters, loaded with gravel ([0007]), where a high capacity pump maintains sufficient pressure on the inflow line to cause the water to move through the system, media filters 111 and 117 are maintained at a constant differential pressure to drive the water through progressively finer particles, and control over pressure sustaining valve downstream of said discharge manifold capable of sustaining pressure of at least 20-50 psi.
It would have been obvious to one of skill in the art to incorporate the pressure control of Stevenson into the apparatus of Smiddy in order to maintain a constant differential pressure to drive the water through progressively finer particles (Smiddy [0027]).
Smiddy teaches the sand filters are round, (Figure 7B, [0062]), have a width greater than said height, but is silent on However, it is known in the art that media filtration tanks can be oriented horizontally or vertically, The Water Treatments teaches a pressure water treatment filter, a rapid sand media filter, may be vertical or horizontal depending on the space available, Evoqua teaches high rate sand filtration tanks in series, horizontal tanks, for application with limited installation footprints which provide a flexible solution to projects with limited space. It would have been obvious to one of skill in the art to use wider, horizontal tanks to optimize space.
Applicant amended to incorporate the limitations from original claim 2, the platform comprises from two to eight filter units, and each filter unit is capable of filtering up to 850 gallons per minute.
Smiddy teaches the system comprises 4 or more or less sand filters 311-314, the platform comprises from two to eight filter units ([0062]), the system can remove a variety of contaminants, can operate at various flow rates, and is mobile and easily serviced, and in certain embodiments can treat wastewater to desired or required discharge limitations at a flow rate of up to and including 500 gallons per minute, but fails to teach each filter unit capable of filtering up to 850 gallons per minute. 
 a portable filter system, with flows of 20-40 gpm/ft2 (page 1, features, and page 3, case studies), in a pressurized configuration unit capacity of up to 4,500 gpm (page 2, FiltraFast configurations) for high throughput purification of liquids and wherein each filter unit is capable of filtering up to 850 gallons per minute.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Suez’s filter into Smiddy’s system and method in order to provide a customizable system capable of filtering up to 40 gmp/ft2. 
With respect to claim 8, the portable filter system of claim 1 is taught above. Desmotte further teaches the filter material may be comprised of fibers fed through a bead, the fibers and beads may be comprised of any suitable material and the specific type of material used for the bead does not impact the cinvention and any material may be utilized ([0038]), which could include beads of crushed glass, ground glass, carbon, sand, graphine, garnet, fine coarse gravel, anthracite, 5/8" crushed gravel or a resin.  
With respect to claim 16, the system according to claim 14 is taught above. Smiddy teaches the wastewater flows into at least one of the sand filters 311-314 as wastewater and flows out of the at least one sand filter through effluent conduit 509, ([0086]) the plurality of filter units is used simultaneously.  
With respect to claim 17, the system according to claim 1 is taught above. Smiddy teaches filter media in said first filter unit is the same as filter media in said second unit ([0062]).  
With respect to claim 18, the system according to claim 14 is taught above. Smiddy teaches the invention can include a sand filter system, and clay filter system ([0015]), a first filter unit comprises a first filter media and said second filter unit comprises a second filter media.

Claims 3, 4, 9, 10, 19-22, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Smiddy (US PG Pub 2014/0021137), in view of Stevenson (US PG Pub 2015/0151998), in view of The Water Treatments (2015), in view of Evoqua (Odyssey High Rate Sand Filtration with Top Tank Connections (2017), in view of Suez and Demottes.
With respect to claims 3 and 4, the portable filter system of claim 1 is taught above. Suez teaches a modular tank with at least two filter areas with two inlets and two outlets connected to a manifold (see Figures), and the different configurations will be customized to the application (page 3 FiltraFast design configurations), but the combination of Suez and Stevenson does not specifically teach wherein the filter units have at least 3 inlets capable of being configured to at least three inlet lines and have at least 3 three outlets capable of being connected to a discharge manifold by at least three outlet lines. Desmottes teaches a filter with compressible medium compressed by fluid flow ([0034]), capable of hydraulic rate of approximately 40 gpm/ft2 ([0035]), the system 200 may comprise one or more filters 210, and system 300 may comprise a filter 310 which may comprise additional filters 311, 312 ([0039-0040], Figures 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the one or more filters of Desmottes, which could include at three filters, with at least three inlets and outlets as part of providing a filter customized to a particular application as taught be Suez.
With respect to claims 9 and 10, the portable filter system of claim 1 is taught above. Suez teaches a modular tank with at least two filter areas with two inlets and two outlets connected to a each filter unit comprising three six inch inlets and each filter unit comprising three eight inch outlets depending on the application.  
With respect to claims 19-22, and 26-29, the system according to claims 1 and 24 is taught above. Smiddy teaches the wastewater is introduced to a holding tank (Smiddy [0005]), and various treatments may occur in the holding tank, or may undergo treatment prior to being stored in the holding tank (Smiddy [0039]), prior to the wastewater being introduced into the filters, and Stevenson teaches the use of an ionizer to change the physical characteristics of the wastewater prior to the introduction into the multimedia filters to permit easier and more efficient filtering (Stevenson [0007]), such that it would have been obvious to one of ordinary skill in the art to include first and second chambers in liquid communication with the first and second filter units, wherein the system is configured for liquid to flow into the first and second chambers and then to the first and second filter units, in order to provide beneficial changes in the wastewater prior to the filters, and permit easier and more efficient filtering (Stevenson [0007]).  
Suez and Desmottes teach two chambers, separated by a media retention screen, first chamber with backwash troughs, and a second chamber with filter media (Suez, page 2 Figures, Desmottes Figures 2 and 3, [0047]) wherein at least one filter unit comprises a first and second chamber, the second chamber contains media, the first chamber in fluid communication with the second chamber, the first chamber having a slanted plate (see Figures 1 and 2, where there appears to be a trough with two slanted portions, slanted plates) in fluid communication with at least one inlet port, and wherein the first chamber is positioned above the second chamber, and Desmottes teaches multiple filters as discussed above at least two of the filter units each comprise a first and second chamber. 

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Smiddy (US PG Pub 2014/0021137), in view of Stevenson (US PG Pub 2015/0151998), in view of The Water Treatments (2015), in view of Evoqua (Odyssey High Rate Sand Filtration with Top Tank Connections (2017), in view of Suez and Demottes, in view of Ross (US RE 28458), in view of Melling (US PG Pub 2020/0230615). 
With respect to claims 23 and 25, the portable filter system of claim 22 is taught above. However the combination fails to teach an upper slanted plate with an angle of 110-125 degrees and a lower slanted plate with an angle of 45-70 degrees and the formation of a vortex. Ross teaches filtering of waste from effluent using a sand filter having agitation of the effluent above the filter media surface (abstract), with splash plates which abruptly change the direction of the flow and break up the waste and entrain air therein (col 7 lines 37-42), upper and lower splash plates (splash plate 30, and lower splash plates 160, 162) the first and second chambers each comprise upper and lower plates, however there is no mention of the plates being positioned on a slant.
Melling teaches an apparatus for separating components of a fluid stream, such as water, ([0001]), that there is a need separation that is robust, of simple construction, with a high throughput and readily portable for use in field situations, useful for separating oil from water, or in removing particulate materials from the liquids produced by fracking ([0002]), the rotational apparatus of the invention may be further connected to an additional vortex separation device ([0105]), that device not necessarily in combination with centrifugal separator described in the application ([0142]) and the vortex separation device may be used in combination with other separation devices ([0149]), the vortex separation device comprising a vortex creating device for imparting a vortex to the fluid stream, upper and lower slanted plates, examples of vortex creating elements include baffles, deflector plates, spiral/screw shaped nozzles, and angled vanes, the baffles may be angled relative to the central axis such that a vortex is induced in the fluid plates are slanted, and the vortex creating device is typically the only path through which the fluid stream can enter the separation unit a slanted plate, and, the baffles may be angled by 40 to 50 degrees, components of the fluid to be separated enter the separator unit, where the rotational movement of the fluid in a vortex creates the centrifugal forces required for separation ([0105-0112]), downstream of the vortex creating device, the vortex separation device also comprises a separator unit where the fluid is separated into higher and lower density components ([0130]), and the vortex separation device has an inlet or a plurality of inlets ([0131]), connected to a pressurized fluid source requiring separation ([0132]), and at least first and second outlets ([0135-0136]). The vortex separation device can be configured to separate a mixture of two fluids, oil and water in an oil -water mixture, or separate solid matter from a liquid ([0140]). It would have been obvious to one of skill in the art to incorporate the splash plates of Ross, in combination with the separation unit with vortex inducing angles of Melling into the taught apparatus as one of the pretreatments indicated in Smiddy or Stevenson (first chamber and second chamber) in order to abruptly change the direction of the flow and break up the waste and entrain air therein (Ross col 7 lines 37-42), and create a vortex for separation (Melling [0105-0112]), and to change the physical characteristics of the wastewater prior to the introduction into the multimedia filters to permit easier and more efficient filtering (Stevenson [0007]); it would further have been obvious to optimize the angles of the plates depending on the geometry of the separation unit and the characteristics of the fluid. The claimed 110-125 degree angles would be reached through such optimization. The method of purification is the normal use of the apparatus and is taught above, further, as the specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of the plates based 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                            Primary Examiner, Art Unit 1777